Citation Nr: 0619699	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, 
North Carolina


THE ISSUE

Entitlement to reimbursement for the cost of transportation 
by ambulance from home to a private hospital in January 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik




INTRODUCTION

The veteran had active duty service from June 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a VA Medical Center 
(VAMC) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in October 2000 
when it was remanded for issuance of a statement of the case.  
It was remanded again in December 2004 for the same reason. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2000 and December 2004, the Board remanded the 
issue on appeal for a statement of the case.  To date, no 
statement of the case has been promulgated pertaining to the 
issue of entitlement to reimbursement for the cost of 
transportation by ambulance from home to a private hospital 
in January 1996.  There is RO documentation in the claims 
files indicating that a statement of the case was going to 
issue but this has not been accomplished yet.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.

There does not appear to be any documentation in the claims 
file that the veteran has withdrawn his November 1996 notice 
of disagreement initiating an appeal from the November 1996 
VAMC denial of the reimbursement claim.  The Board must 
therefore assume that the veteran wishes to pursue this 
appeal and a statement of the case must be issued so he may 
have the opportunity to perfect an appeal by filing a timely 
substantive appeal if he so desires. 

Accordingly, the case is REMANDED for the following actions:

The VAMC should furnish the veteran and 
his representative with an appropriate 
statement of the case addressing the issue 
of entitlement to reimbursement for the 
cost of transportation by ambulance from 
home to a private hospital in January 
1996.  The veteran and his representative 
should also be advised of need to file a 
timely substantive appeal if the veteran 
desires to complete an appeal.  If a 
timely substantive appeal is received, 
then the case should be forwarded to the 
Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


